United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-223
Issued: May 6, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 12, 2013 appellant filed a timely appeal from June 25 and
October 18, 2013 merit decisions of the Office of Workers’ Compensation Programs (OWCP)
denying her occupational disease claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant established that she sustained right de Quervain’s
tendinitis in the performance of duty.
On appeal, appellant asserts that she sustained right de Quervain’s tendinitis in the
performance of duty as early as 2005. OWCP denied several claims for the condition that she

1

5 U.S.C. § 8101 et seq.

had filed since 2005. Appellant contended that the medical record was sufficient to establish her
claim.
FACTUAL HISTORY
On March 29, 2013 appellant, then a 43-year-old medical technician, filed an
occupational disease claim (Form CA-2) alleging that she sustained de Quervain’s tendinitis of
the right wrist on or before December 14, 2011 due to the repetitive motions in her duties as a
phlebotomist. She did not stop work.
In an April 8, 2013 letter, OWCP advised appellant of the evidence needed to establish
her claim, including her statement of how the right wrist condition developed and the work tasks
alleged to have caused or contributed to it. It also requested a statement from an attending
physician explaining the medical reasons why the repetitive motions while drawing blood would
cause de Quervain’s tendinitis. OWCP afforded appellant 30 days to submit such evidence.
In response, appellant submitted an April 26, 2013 statement asserting that she was first
diagnosed with right wrist tendinitis in 2005. She filed a traumatic injury claim on October 18,
2007 for right shoulder, elbow and wrist injuries sustained when attacked by a patient and an
August 23, 2012 occupational disease claim for tendinitis due to repetitive hand motions while
drawing blood. Appellant sought treatment for her upper extremity conditions through 2012.
She attributed her current right hand and wrist symptoms to continuous grasping and fine
manipulation while drawing blood, as well as pushing and pulling laboratory carts.
In a December 14, 2011 report, Dr. Robert S. Adelaar, a Board-certified orthopedic and
hand surgeon, related appellant’s account of persistent right wrist symptoms. He diagnosed
“de Quervain’s or a more proximal scissoring of the tendon sheath” and administered an
injection. Appellant presented on March 19, 2012 with pain in the base of the right thumb, a
positive Finkelstein’s tests and tenderness at the first dorsal compartment. Dr. Adelaar
diagnosed de Quervain’s tenosynovitis and recommended surgery. In an August 13, 2012 report,
he opined that appellant had a “work-related problem from repetitive use as a blood
phlebotomist, where she uses her wrist a great deal and that irritates her first dorsal compartment.
This problem started in 2007.” Dr. Adelaar noted on March 14, 2013 that appellant presented on
December 14, 2011 with radial styloid tenosynovitis.2
By decision dated June 25, 2013, OWCP denied appellant’s claim on the grounds that
fact of injury was not established. It found that she provided conflicting histories of injury,
asserting that she developed tendinitis in 2005 and 2011 without explaining the role of the 2007
traumatic injuries. OWCP noted that it denied a prior claim for tendinitis in 2008 under File No.
xxxxxx490.

2

Appellant also submitted an unsigned March 23, 2005 prescription for a wrist splint, October 2007 work
restrictions and employing establishment health clinic notes that do not bear a legible signature. As these forms
were not signed by a physician, they are not considered medical evidence. See Merton J. Sills, 39 ECAB
572 (1988).

2

In a September 24, 2013 letter, appellant requested reconsideration. She asserted that her
right wrist symptoms commenced in 2005. Appellant submitted an August 28, 2013 report from
Dr. Adelaar noting that she was in a “rear-end collision the last few months and then she had
pain in the whole left side and it also aggravated her right wrist.” Dr. Adelaar planned an
endoscopic carpal tunnel release and prescribed a wrist splint.3
By decision dated October 18, 2013, OWCP denied modification on the grounds that
appellant submitted insufficient evidence to establish fact of injury. It found that Dr. Adelaar’s
August 28, 2013 report noted that appellant sustained a right wrist injury in a motor vehicle
accident, adding to the conflicting history of injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
An occupational disease is defined as a condition produced by the work environment
over a period longer than a single workday or shift.6 To establish that an injury was sustained in
the performance of duty in an occupational disease claim, a claimant must submit the following:
(1) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; (2) factual statement identifying employment factors alleged to have
caused or contributed to the presence or occurrence of the disease or condition; and (3) medical
evidence establishing that the employment factors identified by the claimant were the proximate
cause of the condition for which compensation is claimed or, stated differently, medical evidence
establishing that the diagnosed condition is causally related to the employment factors identified
by the claimant. The medical evidence required to establish causal relationship is generally
rationalized medical opinion evidence. Rationalized medical opinion evidence is medical
evidence which includes a physician’s rationalized opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medial certainty and must be supported

3

Appellant also submitted a September 12, 2013 letter from a nurse practitioner which was not signed by a
physician. As this letter was not signed by a physician, it is not considered medical evidence. See Merton J.
Sills, id.
4

Joe D. Cameron, 41 ECAB 153 (1989).

5

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

6

20 C.F.R. § 10.5(q).

3

by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the claimant.7
ANALYSIS
Appellant claimed that she sustained tendinitis of the right wrist due to work factors but
offered divergent histories of injury. In her March 29, 2013 claim form, she stated that she
sustained de Quervain’s tendinitis on or before December 14, 2011 due to repetitive hand motion
at work. Appellant explained that on April 26, 2013 her right wrist condition actually started in
2005 and that she sustained right arm injuries on October 18, 2007 when attacked by a patient.
She noted that she previously claimed right wrist tendinitis in 2008. In a September 24, 2013
letter, appellant contended that her right wrist symptoms began in 2005 and continued unchanged
to the present. These conflicting histories of injury do not provide a clear date or mechanism of
onset.
The Board finds that appellant has not established her claim due to the conflicting
evidence regarding the history of the claimed right wrist condition.8 OWCP advised appellant by
April 8, 2013 letter of the evidence needed to establish fact of injury, including a history of how
the right wrist condition developed. Appellant did not submit such evidence. Therefore,
OWCP’s June 25 and October 18, 2013 decisions were proper under the law and circumstances
of this case.
As the threshold issue of fact of employment incidents or conditions giving rise to the
injury is not established, it is premature to address the medical evidence.9 The Board notes,
however, that Dr. Adelaar, an attending Board-certified orthopedic surgeon, did not provide a
complete history of injury or a clear diagnosis due to work factors. Dr. Adelaar diagnosed right
wrist tendinitis, de Quervain’s tenosynovitis, radial styloid tenosynovitis and carpal tunnel
syndrome. He attributed appellant’s condition to repetitive wrist motions at work irritating the
first dorsal compartment beginning in 2007. Dr. Adelaar also opined that a 2013 motor vehicle
accident aggravated her right wrist condition. He did not mention the 2007 traumatic injuries.
On appeal, appellant asserts that she sustained right de Quervain’s tendinitis in the
performance of duty as early as 2005. As noted, the conflicting histories of injury create
significant doubt as to the cause of the right wrist condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

7

Solomon Polen, 51 ECAB 341 (2000).

8

A.D., Docket No. 09-1185 (issued January 27, 2010). See also Caroline Thomas, 51 ECAB 451 (2000).

9

See Bonnie A. Contreras, 57 ECAB 364 (2006) (where a claimant did not establish an employment incident
alleged to have caused an injury, it was not necessary to consider any medical evidence).

4

CONCLUSION
The Board finds that appellant did not establish that she sustained right de Quervain’s
tendinitis in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 18 and June 25, 2013 are affirmed.
Issued: May 6, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

